Citation Nr: 1200657	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of the cervical spine, disc disease.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 10, 1988, to August 23, 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).   

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing, as well as a transcript of a hearing before a Decision Review Officer in June 2009, have been associated with the Veteran's file.  


FINDING OF FACT

A disability of the cervical spine, disc disease, was not affirmatively shown to have had onset during service; a disability of the cervical spine, disc disease, first diagnosed after service is unrelated to an injury, disease, or event in service. 


CONCLUSION OF LAW

A disability of the cervical spine, disc disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in August 2007.  The Veteran was notified of the type of evidence to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The Veteran was also notified of the provisions regarding the effective date of a claim and the degree of disability assignable for the claim. 





As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The VA obtained the service treatment records and private medical records identified by the Veteran, including records from Lexington Memorial Hospital.  The Veteran himself submitted evidence from a private medical provider.  He has not identified any other pertinent evidence, such as VA records, to obtain on his behalf.  

The Veteran was afforded VA examinations in December 2007 and in March 2009.  The examination and opinion in March 2009 contain sufficient factual detail and analysis such that the Board can rely on the medical opinion to make a fully informed decision on the claim.  

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 








REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131. 

Generally, to establish service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 



Facts

The Veteran served on active duty from May 10, 1988, to August 23, 1988.  

The service treatment records show that on entrance examination, no spine abnormality was noted and there was no medical history of any bone or joint or other deformity.  On May 31, 1988, the Veteran complained of left shoulder pain and chest pain of one day's duration.  He stated that he had chest pains and numbness to the left shoulder after physical training that day.  Physical examination of the head and neck was unremarkable.  The assessment was anterior chest wall pain.  On June 3, 1988, the Veteran was seen for chest and shoulder pains.  The assessment was musculoskeletal chest and shoulder pain, and he was returned to full duty.  On June 8, 1988, the Veteran was seen for chest pain with radiation to the left shoulder and hand with paresthesias.  The Veteran gave a history of numbness of the left arm that had started about a year and a half previously and that he had seen a physician who had treated him with pills.  The Veteran stated that he had numbness of the arm and tightness along the left side of his neck.  He denied any past trauma or injury.  The assessment was chest pain, etiology undetermined (musculoskeletal suspected, gastrointestinal possible), and paresthesia of the left arm, cause undetermined to rule out cervical spine pathology.  With physical therapy, the assessment was strain of the left pectoralis and anterior deltoid.  

On June 18, 1988, the Veteran complained of left upper chest pain after running.  The diagnosis was costochondritis.  On June 29, 1988, the Veteran complained of chest pain and numbness of the left hand for two days.  There was no past history of the problem.  There were no physical findings on examination, except for "spurring" of the cervical spine [by X-ray].  The impression was neural encroachment, C5-6, with peripheral neuritis. The Veteran was seen for chest pain again on July 5, 1988, and the assessment was costochondritis and the Veteran was returned to full duty.  



Three days later the Veteran was seen for chest pain.  The pain was reproducible with pressure to the chest.  The assessment was malingering.  At the time of discharge in August 1988, the Veteran was considered physically qualified for separation from active duty.  There were no defects noted.  The reason for discharge was "entry level performance and conduct."  

After service, records from Lexington Memorial Hospital, dated in February 1991, show that the Veteran complained of a pressure sensation in his mid-chest, of numbness in his arms and legs, and of lightheadedness.  After a workup, the diagnosis was dyspepsia.  The records also show that the Veteran had last been seen at the hospital in February 1987, when the diagnosis was right-sided lumbar rotoscoliosis.  Additional documentation from the hospital shows that there were no emergency room visits in 1988 or 1989.  

Private medical records show that in March 1999 the Veteran was evaluated for intermittent headaches.  He had no prior history of headaches and no history of head trauma, although the Veteran indicated that he had been involved in a vehicle accident two months previously when his car hydroplaned off the road in heavy rain, but he had not suffered a head injury.  His general health was noted to be excellent.  The Veteran denied a history of any neurologic deficit, but he did report that he had persistent numbness and tingling of the left hand.  After a neurological work-up, the impression was new onset of right-sided headache, and the Veteran was sent for nerve conduction studies as left-sided carpal tunnel entrapment was suspected.  Electrodiagnostic testing of the left upper extremity in April 1999 was normal except for a mild slowing of left ulnar nerve at the elbow.

Additional private medical records show that in May 2007 the Veteran was seen in the emergency room for left-sided chest pain and left arm tingling that had been intermittent for several days.  After a cardiac work-up, the diagnosis was chest pain.  On follow-up, the Veteran was seen for chest pain, associated with pain in the left neck radiating into the left upper extremity to the finger tips.  




The Veteran related that he had had the same problem with his left arm, namely, numbness, tingling, and weakness several years previously in the Marine Corps.  On examination, there were diminished deep tendon reflexes, hand grip, and muscle strength in the left upper extremity.  The assessment was left upper extremity radiculopathy.  An MRI of the cervical spine showed protruding discs at C3-4 and C4-5.  

In August 2007, the Veteran the filed the current claim of service connection for a bulging disc at C3-4 and left-sided numbness.  He indicated that the disability began in service and that he had received treatment at Lexington Hospital and a family practice clinic.  

On VA neurological examination in December 2007, the VA examining reviewed the service treatment records.  The Veteran stated that he had left upper extremity pain, which began after exercising in 1988.  The Veteran stated that he asked to leave the military due to left arm pain.  Following examination, the VA physician concluded that the Veteran had left cervical vertebral disc arthropathy since exercising in 1988.  When asked to provide rationale concerning the radiculopathy of the left upper extremity, the VA physician indicated that he could not without resorting to speculation.  

In a statement dated in April 2008, D.R., PA-C, after a review of the record, including the service treatment records, noted that the Veteran had had several complaints over the years, pertaining to pain in the areas of the neck, shoulder, upper back, and chest, which had previously gone undiagnosed.  D.R., PA-C expressed opinion that the complaints were likely as not the onset of the current disability of the cervical spine.  

On VA examination in March 2009, the VA examiner had reviewed the claims file. It was noted that the Veteran had not worked since 2007, after a right rotator cuff injury on the job.  



Following examination, the diagnosis was cervical disc disease, not caused by or a result of military service, as evidenced by the symptoms and the description of the symptoms during military service, as well as negative examinations and a negative history for neck trauma or injury.  The VA examiner stated that the opinion was also supported by the following:  the diagnoses of pectoralis muscle and malingering in service, no neck pathology or neurological finding on examinations in service, and the passage of 20 years since the initial complaint during service.  Also, the VA examiner stated that if the current cervical disc disease, manifested by a mild, herniated nucleus pulposus by MRI had occurred at the time of military service, more likely than not the disc would have desiccated and the diagnosis would have been degenerative disc disease rather than disc herniation.  

In June 2009, the Veteran testified that his neck disability began during service when he was placed on light duty, that about a month after service he went to the emergency room at Lexington Memorial Hospital, as well as about six months later for treatment of the same symptoms he had in service, that he continued to have sporadic treatment for the same symptoms he experienced in service, that he had the same symptoms now as he had in service, except that his symptoms were worse, and that he did not have a primary care doctor for his chronic problem since service because of the expense as he had no health insurance.  

In August 2011, the Veteran gave similar testimony.  He testified that as a result of physical training in service he experienced symptoms from the back of his neck down to his left hand, which would go numb and start to tingle.  He stated that prior to service he had the same symptoms and he had gone to the emergency room, where nothing was discovered and no diagnosis was made.  He stated that his hand would start to tingle and get numb when he was on the obstacle course in service, and that he complained of a lost of feeling in his fingers and pain in the back of his neck to a corpsman.  





The Veteran stated that he was discharged from service due to the repetitive treatment for pain in the neck and back and shoulders and arms.  He stated that between service and the time cervical disc disease was diagnosed he went to the emergency room a couple of times and he was told that he was okay.  He denied any specific injury between 1988 and the time of his diagnosis, such as a vehicle accident or an on-the-job injury, except for a shoulder injury on the job in 2006.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 





The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis 

In statements and testimony, the Veteran asserts that his current cervical spine disability is related to service and that the symptoms he has now were the same symptoms he experienced during and since service, only worse.  He denied any specific neck injury or trauma, except for the physical training in basic training.  

There was no diagnosis of a disability of the cervical spine during service.  There were several complaints about chest and shoulder pains and pain radiating to the left shoulder and hand with associated paresthesias.  And cervical spine pathology was to be ruled out although there was the impression of neural encroachment at C5-6 with peripheral neuritis.  And at the time of discharge, there was no cervical spine disability identified or neurologic symptoms in the left upper extremity.  

On the basis of the service treatment records alone, a chronic disability of the cervical spine was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.







As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic disability of the cervical spine and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim under 38 C.F.R. § 3.303(b).  

After service, in February 1991, the Veteran was seen at the Lexington Memorial Hospital for numbness in his arm and hand, among other complaints, but a workup revealed a gastrointestinal problem.  This was the first time after service the Veteran was seen at the Lexington Memorial Hospital, as confirmed by the hospital.  Thereafter, he was seen in 1999 with a primary complaint of headaches, but he also complained of persistent numbness and tingling in his left hand.  A neurological workup and subsequent nerve conduction studies of the left upper extremity, which were normal, did not result in a diagnosis of any disability of the cervical spine.  The initial finding of a disability of the cervical spine was in 2007, when a MRI showed bulging disc at C3-4 and at C4-5.  

The absence of continuity of symptoms from service ending in 1988 to 1991, when a workup did not reveal a cervical spine disability, to 1999, when a neurological workup was essentially normal, and finally to 2007, when a neurological workup revealed an initial, definitive diagnosis of a cervical spine disability, is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.). 

Also as for the Veteran's statements and testimony, pertaining to in-service neurological problems continuing after service, the Board, as fact finder, must assess the credibility and probative value or weight of the admissible evidence.  Washington at 369 (2005). 



In determining whether the Veteran's statements and testimony are credible, the Board may consider internal inconsistencies of statements and inconsistencies with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record). 

The Veteran testified that in service he was placed on light duty for a neck disability, but the service treatment records show that he was on light duty on different occasions for chest pains, not for cervical pain.  The Veteran testified that he experienced symptoms from the back of his neck down to his left hand, but the service treatment records show that the Veteran complained of pain from the chest and left shoulder, radiating to the left-side of the neck and to the left upper extremity.  He testified that he was seen at Lexington Memorial Hospital about a month after service and then about six months later for symptoms similar to the symptoms in service, but the hospital records document that the Veteran was first seen in February 1991 for complaints of pressure-type chest pain and hand and foot numbness.  There was no complaint of symptoms of the cervical spine and the hospital had no record of visits between 1987 and February 1991.  Also, in 1991 and in 1999, the Veteran did not relate his neurological symptoms to service or to a history of symptoms, dating to service.  It was not until 2007, almost 20 years after service, in conjunction with the filing of his claim, that the Veteran related his symptoms to service.   

The Board finds that the statements and testimony are not credible on the question of continuity of symptomatology because of the inconsistencies in the Veteran's statements and testimony when compared to the other evidence of record.  For this reason, the Veteran's statements and testimony are not credible on the material issue of fact and have no probative value and are assigned no weight in determining continuity of symptomatology.  



For the foregoing reasons, continuity of symptomatology has not been established by the medical evidence or by the statements and testimony of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a disability of the cervical spine disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for a disability of the cervical spine may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  

There are three medical opinions of record, two VA and one private, that address whether there is a link between the Veteran's currently diagnosed cervical spine disability, disc disease, and service.  

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008).  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

The private medical provider expressed opinion that the Veteran's complaints over the years, pertaining to pain in the areas of the neck, shoulder, and upper back, were likely as not the onset of the current disability of the cervical spine.  To the extent the private medical provider relied on continuity of symptomatology as asserted by the Veteran, the Board has rejected the Veteran's statements and testimony on continuity.  


To the extent the private medical provider relied on continuity of symptomatology on the basis of the medical evidence, the private medical provider did not account for significant facts of the case, namely, that the symptoms in service started as chest pains, radiating to the left upper extremity and after service there was no complaint, history, or neurological finding, pertaining to the cervical spine in 1991 or in 1999, which interrupts continuity of symptomatology.  As the opinion is more conclusionary, than explanatory, the opinion has limited probative value on a material issue of fact, that a causal relationship between the present disability and the disease or injury incurred in service, the so-called "nexus" requirement.  See Stefl at 125 (A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion.). 

As for the opinion of the VA examiner in December 2007 that the Veteran had left cervical vertebral disc arthropathy since exercising in 1988, the VA examiner stated that he could not provide a rationale for the opinion without resorting to speculation.  For this reason, the opinion is inadequate and has no probative value on a material issue of fact, that is, a causal relationship between the present disability and the disease or injury incurred in service, the so-called "nexus" requirement.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (Before the Board may rely on a VA examiner's conclusion that an opinion on etiology would be speculative, the examiner must explain the basis for such an opinion). 

As for the opinion of the VA examiner in March 2009, the VA examiner concluded that the diagnosis of cervical disc disease was not caused by or a result of military service, which is evidence against the claim.  The VA examiner explained that in service the Veteran complained of pain radiating from the chest toward the shoulder, not from the neck to the shoulder or from the shoulder to the chest.  






Also, as to why it was not likely that the current cervical disc disease, first shown 20 years after service, was related to service, the VA examiner explained that the current disc disease was described as herniated discs, rather than as degenerative disc disease and that disc disease that had been present for 20 years would have signs of desiccation, which have not been shown.  

Although the VA examiner did not comment on the single reference in the service treatment records to spurring of the cervical spine (by X-ray) and to neural encroachment at C5-6 with peripheral neuritis, at the time the Veteran was complaining of chest pain radiating to the left side of the neck and down the left arm, which is consistent with the VA examiner's analysis that the pain came from the chest toward the shoulder, not from the neck to the shoulder or upper extremity..  Moreover, "spurring" of the cervical spine has not been evident since service as X-rays of the cervical spine in June 2007 did not show any spurring.  As for neural encroachment at C5-6, the current disability of the cervical spine is at C3-4 and C4-5 by MRI.  

Because the VA examiner articulated an explanation or rationale for the conclusion reached in the opinion, which does account for the facts in the case, the Board finds that the opinion of the VA examiner in March 2009 is adequate and the opinion is more persuasive and has greater probative weight than the opinion of the private medical provider and the opinion of the earlier VA examiner.  There is no other opinion that addresses the question of the etiology of the current disability of the cervical spine.  

Accordingly, the preponderance of the evidence is against the claim of service connection for a disability of the cervical spine first diagnosed after service under 38 C.F.R. § 3.303(d). 






As for the Veteran's statements and testimony attributing his cervical spine disability to service, although the Veteran is competent to describe symptoms such as pain, numbness, and weakness, disc disease is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether the cervical spine disability was present during service or are related to an injury or disease of in service is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, the Veteran as a lay person is competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the presence or diagnosis of cervical disc disease cannot be made by the Veteran, as a lay person, based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.  








Where, as here, there is a question of the presence or a diagnosis of a cervical spine disability manifested by disc disease, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of a cervical spine disability in service or a chronic spine disability before the 2007 diagnosis of cervical disc disease, the statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim. 

To the extent the Veteran's statements and testimony are offered as a lay opinion on causation, the cause of the current cervical spinal disability cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the disability of the cervical spine.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion is not admissible as evidence.

As the Board does not find the Veteran to be competent to address medical causation, the determination of whether the Veteran's statements are credible is not reached.

As the preponderance of the evidence is against the claim that a cervical disability is related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

      (The Order follows on the next page.).





ORDER

Service connection for a disability of the cervical spine, disc disease, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


